OPINION — AG — ** TAX WARRANT — LEGAL ACTION ** (1) WHERE A TAX WARRANT FOR THE PERSONAL PROPERTY TAXES WHICH HAVE BEEN ASSESSED IN THE NAME OF "B" FOR THE YEAR 1949, ISSUED IN 1950, IS NOT LEVIED AGAINST THE PERSONAL PROPERTY PRIOR TO THE SALE OF SUCH PROPERTY TO ANOTHER, IN 1950, EVEN THOUGH ISSUED PRIOR TO SUCH SALE, SUCH TAXES DO NOT BECOME A LIEN UPON SUCH PERSONAL PROPERTY, AND, AFTER SUCH SALE, NEITHER SUCH TAX WARRANT NOR ANY OTHER TAX WARRANT FOR THE COLLECTION OF SUCH 1949 TAXES ASSESSED IN THE NAME OF "B" MAY PROPERLY BE LEVIED AGAINST THE PERSONAL PROPERTY SO SOLD, AND, IN NO EVENT, MAY A COURT ACTION PROPERLY BE MAINTAINED AGAINST SUCH A PURCHASER FOR THE RECOVERY OF SUCH TAXES. (2) WE FINDING NOTHING IN THE STATUTES WHICH EVEN INDICATES THAT A SALE OF THE PARTICULAR PERSONAL PROPERTY AGAINST WHICH TAXES ARE LEVIED WOULD RELIEVE THE PERSON OF WHOSE NAME SUCH PROPERTY WAS ASSESSED AND THE TAXES LEVIED FROM THE COURT ACTION PROVIDED IN 68 O.S. 356 [68-356] (68 O.S. 24301 [68-24301] — 68 O.S. 24316 [68-24316]). IT IS, THEREFORE, THE OPINION OF THE A.G. THAT THE MERE FACT THAT THE PERSONAL PROPERTY AGAINST THE TAXES HAVE BEEN LEVIED HAS BEEN SOLD TO ANOTHER WOULD NOT PRECLUDE AN ACTION AGAINST THE PERSON IN WHOSE NAME SUCH PROPERTY WAS ASSESSED AND THE TAXES LEVIED FOR THE RECOVERY OF SUCH TAXES. CITE: 68 O.S. 218 [68-218] (68 O.S. 24201 [68-24201], 68 O.S. 24205 [68-24205], 68 O.S. 24211 [68-24211], 68 O.S. 24219 [68-24219]), 68 O.S. 353 [68-353] (68 O.S. 24301 [68-24301] — 68 O.S. 24316 [68-24316], 68 O.S. 24325 [68-24325] — 68 O.S. 24328 [68-24328], 68 O.S. 24333 [68-24333]), 68 O.S. 354 [68-354], 68 O.S. 356 [68-356] (DELINQUENT, LEGAL ACTION, SUIT, ALIAS TAX WARRANT, PROPERTY, LAND, COUNTY TREASURER) (JAMES C. HARKIN)